Citation Nr: 0739709	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-33 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to December 
1994.  He died in March 2003.  The appellant is his surviving 
wife.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The United States Court of Appeals for Veterans Claims 
(Court) reversed a decision of the Board which had denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  Haas v. Nicholson, 20 Vet. App. 257 
(2006).  VA disagrees with the Court's decision in Haas and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  As a 
result, the Board, at the direction of VA's Secretary, has 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those involving claims based on herbicide exposure in 
which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed. See Chairman's Memorandum, No. 01- 
06-24 (September 21, 2006).  But see Ribaudo v. Nicholson, 20 
Vet. App. 552 (2007), stayed in part, 21 Vet. App. 16 (2007) 
(per curiam order) (staying RO and Board adjudication of 
cases potentially affected by Haas pending further order of 
the Court).

In this case, the appellant is claiming entitlement to 
service connection for the cause of the veteran's death, to 
include as due to Agent Orange exposure in Vietnam.  The 
veteran's DD Form 214 specifically indicates that the veteran 
served in the Republic of Vietnam. As such, the veteran's 
claim on appeal is not subject to the Haas stay.


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was not 
established for 
any disability.

2.  The veteran died in March 2003 from squamous cell 
carcinoma of the oral cavity, initially demonstrated years 
after service, and not shown by competent clinical evidence 
to be related to active service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present case, VA issued VCAA notice letters in May 
2003, July 2003, and September 2007.  These letters informed 
the appellant of what evidence was required to substantiate 
the claim and of her and VA's respective duties for obtaining 
evidence, as well as requested that she submit any evidence 
in her possession pertaining to the claim.  The Board 
observes that the aforementioned letters did not provide the 
appellant with notice of the type of evidence necessary to 
establish an effective date for the issue on appeal.  
However, despite the inadequate notice provided to the 
appellant on this latter element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death, any questions as to the appropriate 
effective date to be assigned are rendered moot.

In Hupp v. Nicholson, 21 Vet App 342 (2007) the Court stated 
that where the veteran was service-connected for any 
disability during his lifetime, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  However, the veteran 
was not service-connected during his lifetime for any 
disability.  As such, the Board finds that the first 2 
elements set forth in Hupp are inapplicable in this case and 
therefore, there is no prejudice in proceeding.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA treatment 
records.  Additionally, the claims file contains the 
appellant's statements in support of her claim.  The Board 
has carefully reviewed such statements and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, 
based on herbicide exposure, a disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

In this case, the appellant asserts that service connection 
for the cause of the veteran's death is warranted.  At the 
outset, the Board notes that the veteran, during his 
lifetime, had not established service connection for any 
disability.  Accordingly, the only question before the Board 
is whether the fatal oral cancer (which was also 
characterized by physicians as squamous cell carcinoma of the 
right retro molar trigone) was incurred in or aggravated by 
service, such that service connection would be warranted.

Here, the veteran's March 2003 death certificate establishes 
that the cause of the veteran's death was squamous cell 
carcinoma of the oral cavity.  However, a review of the 
veteran's service medical records demonstrate that other than 
having his teeth removed and wearing dentures, he was not 
treated for any disease of the mouth.  The Board observes 
that on a December 1994 report of medical history, the 
veteran reported a history of a tumor, growth, cyst, or 
cancer.  However, there is no evidence that the veteran was 
referring to oral cancer.  Indeed, the medical officer 
indicated that the veteran had had several skin cysts 
removed.  Further, the record reflects that the first 
diagnosis of the veteran's fatal condition was in 2002, years 
after his discharge from service.  The Board notes that such 
a lapse of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
the record does not contain any clinical opinion that 
etiologically relates the veteran's squamous cell carcinoma 
of the oral cavity, to any incident of the veteran's service, 
including having his teeth removed and/ or having to wear 
dentures.

The Board acknowledges the appellant's contention that the 
veteran's fatal oral cancer is related to Agent Orange 
exposure while the veteran was in Vietnam.  In this regard, 
the veteran's DD Form 214 reflects that he served in Vietnam 
during the Vietnam Era. Therefore, it is presumed that he was 
exposed to Agent Orange while in service.

As noted above, in order to establish service connection on a 
presumptive basis for a disability that results from exposure 
to (herbicides) Agent Orange while serving in Vietnam, the 
disability must be one that is statutorily listed as a 
presumptive condition.  However, the Board notes that the 
disabilities that have been positively associated with Agent 
Orange do not include oral cancer.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The Board acknowledges the appellant's contentions in her 
December 2003 Notice of Disagreement and September 2004 VA 
Form 9 that the veteran also had cancer of the neck, throat, 
lung, trachea, and/ or larynx.  With respect to neck and 
throat cancer, the record demonstrates that physicians 
characterized the veteran's cancer as neck and head cancer.  
There is no evidence that he was diagnosed with throat 
cancer.  Nevertheless, the Board observes that the 
disabilities that have been positively associated with Agent 
Orange do not include the veteran's fatal oral cavity cancer.  
See 38 C.F.R. §§ 3.307, 3.309 (2007).  

With respect to the appellant's claim that the veteran also 
had cancer of the lung, larynx, and trachea, which are 
statutorily listed as respiratory cancers for which the 
presumption applies, the Board, in reviewing the veteran's 
treatment records, does not observe where any physician 
indicated that the veteran had cancer of the lung, larynx, or 
trachea. The Board notes that the appellant has not 
established that she is an expert in any related field, and 
she is therefore not competent to medically recharacterize 
any of the conditions that medical physicians diagnosed the 
veteran with or reported that caused his death.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
appellant's association of the veteran's fatal condition with 
the specific disabilities of cancer of the lung, trachea, or 
larynx will not be accorded any probative weight.

Further, the appellant has not presented any competent 
medical evidence that causally links the veteran's oral 
cancer or any other cancer to exposure to Agent Orange in 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  In 
short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and his fatal cancer.  
Therefore, in light of the above, the Board must conclude 
that service connection is not warranted for the veteran's 
cause of death, to include based on exposure to an herbicide 
agent while in Vietnam.

In conclusion, although, the appellant asserts that the 
veteran's death was etiologically related to Agent Orange 
exposure during his service in Vietnam, she is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The only medical evidence of record is to 
the effect that the veteran did not have a service-connected 
disability that either caused or contributed substantially or 
materially to his death from squamous cell carcinoma of the 
oral cavity.  Although, the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service to this nation, the preponderance of the evidence is 
against a favorable decision for her claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the appellant, under 38 U.S.C.A. § 5107 (West 2002) and 
38 C.F.R. § 3.102 (2007), but it does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the appellant's claim for service 
connection for the cause of the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


